Citation Nr: 1523737	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-30 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for alcoholism, to include as secondary to posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for hypertension, to include as secondary to  service-connected diabetes and/or PTSD.

6.  Entitlement to service connection for joint pain, to include fibromyalgia and osteoarthritis, to include as secondary to PTSD.

7.  Entitlement to a gastrointestinal condition, to include gastroesophageal reflux disease (GERD), acid reflux, hiatal hernia, irritable bowel, stomach pain and acid, to include as secondary to PTSD.  

8.  Entitlement to an initial rating in excess of 30 percent for PTSD.

9.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus .

10.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease, status post myocardial infarction.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In reviewing this case the Board has not only reviewed the appellant's physical claims file, but also the file on the VBMS/Virtual VA system to insure a total review of the evidence.  The paper claims file and VBMS file contains additional VA treatment records submitted after filing of the September 2013 VA Form 9.  Because the Form 9 addressing these issues was received after February 2, 2013, a waiver of review by the AOJ is not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165  (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence). 

In July 2014, the Veteran raised the additional issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  Although the Veteran contended that his PTSD renders him unemployable, the claim for a TDIU was adjudicated by the RO in a recent February 2015 rating decision.  To date, the Veteran has not filed a NOD to the denial.  Because the issue of TDIU has been explicitly raised and adjudicated (denied) by the RO, this case is distinguishable from, and no remand action is required by, the case of Rice v. Shinseki, 22 Vet. App. 447 (2009).  For this reason, the Board will not infer jurisdiction over the claim for TDIU. 

The issues of entitlement to service connection for asbestosis and tinnitus are decided below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence does not demonstrate any diagnosed asbestosis or asbestos related lung disorder. 

2.  Affording the Veteran the benefit of the doubt, his tinnitus has been shown to have been incurred during active service with symptoms ever since separation. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for asbestosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The claim for service connection for tinnitus is granted; therefore, any deficiency in the duty to notify and assist is nonprejudicial.  Regarding the claim for service connection for asbestosis, the Veteran was advised of VA's duties to notify and assist in the development of the claim by a notice letter dated in December 2010.  This letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letter also informed the Veteran as to how VA assigns disability ratings and effective dates.  As such, there was no prejudice to the Veteran and no defect with respect to VCAA notice.  See Mayfield, 444 F.3d 1328.  

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records have been secured.  No other relevant records have been identified.  The Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, there is no evidence of a current diagnosis of asbestosis or any lung condition related to asbestos exposure and the evidence that the Veteran's claimed asbestosis is related to his military service is based upon conclusionary generalized lay statements of the Veteran, which are unsupported.  Accordingly, the Board finds that referral for VA medical examination for asbestosis is not warranted.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, tinnitus is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Analysis

Asbestosis

The Veteran contends that he was exposed to asbestos from artillery wraps and gun powder.  See Substantive Appeal.  

There is no competent evidence of a current asbestos-related lung disorder or disease or a diagnosis of asbestosis.  There is no medical evidence of record establishing an asbestos-related lung disorder or disease or asbestosis.  Service treatment records do not establish complaints, treatment, or diagnosis of asbestosis. VA treatment reports dated from 2011 through January 2015 indicate that examinations have shown the lungs to be clear to auscultation.  The Veteran consistently denied having any complaints pertinent to the lungs.  Although private treatment reports dated from 2008 through March 2010, reflect cough and acute upper respiratory infection both noted to be resolved in December 2009, chest x-ray examinations in March 2010 revealed no acute disease.  The post-service medical evidence does not substantiate a diagnosis of asbestosis or an asbestos related lung disorder. 

The Veteran himself has made general assertions that he has asbestosis due to exposure to asbestos in service.  Although the Veteran, as a lay person, is competent to describe observable symptoms and firsthand events and he may be competent to provide a medical diagnosis. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  As to the specific issue in this case, an opinion as to a diagnosis of asbestosis for an asbestos related lunger disorder falls outside the realm of common knowledge of a lay person.  See Jandreau, supra. Some medical issues require specialized training and diagnostic testing for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  A diagnosis of asbestosis or an asbestos related lung disorder would require medical expertise and knowledge of the complexities of the pulmonary system and would involve objective clinical testing.  It is not shown that the Veteran has this knowledge or expertise. 

The Veteran has not submitted any medical evidence showing a diagnosis of asbestosis or other asbestos-related lung disorder.  Further, the Veteran has not presented sufficient lay evidence of the persistent and recurrent symptoms of the claimed condition to warrant an examination.  The Veteran has only made general assertions that he has asbestosis.  The Board finds that the weight of the competent and credible evidence shows that the Veteran does not have a current diagnosis of asbestosis or an asbestos-related lung disorder. 

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for asbestosis is denied. 

Tinnitus

The Veteran asserts that he has experienced ringing in his ears since service in 1970.  During the June 2011 VA examination, the Veteran reported that he was exposed to acoustic trauma in service from a howitzer and 50 caliber machine guns, and M16s.  He worked as a locomotive engineer for 10 years with ear protection and he has hunted very rarely.  He stated that he has had constant bilateral ringing in his ears since a howitzer went off during service.

Service treatment records are absent any complaints or treatment related to hearing problems, to include tinnitus.  Indeed, the December 1970 separation examination did not document any hearing problems.  The report also included the Veteran's statement that he was in "good health."

Post-service, the Veteran filed a claim for service connection for tinnitus in 2010, almost 40 years after separation.  The earliest medical evidence of record since discharge reflecting a diagnosis of tinnitus is in the June 2011 VA examination report.

The VA audiologist included a diagnosis of tinnitus and opined that tinnitus was less likely than not related to service, because there was no threshold shift during service.  However, it is unclear which in-service audiograms the examiner reviewed as the Veteran was shown to have had Reserve or National Guard service prior to his active duty service.  The Board finds that the June 2011 VA examination report is inadequate because it is based on an inaccurate factual predicate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

After careful review of the lay and medical evidence, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and symptoms since service are credible.  As noted above, the Veteran has reported in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  He has stated that he experienced tinnitus since service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  Here, the Veteran has provided a date of onset of tinnitus during service, and the Veteran is competent to state that he has experienced tinnitus since service to the present.  No probative opinion to the contrary is of record.

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014).  


ORDER

Service connection for asbestosis is denied.

Service connection for bilateral tinnitus is granted.


REMAND

PTSD

The Veteran indicated in the September 2013 substantive appeal that there was increased symptomatology of his service-connected PTSD, including memory problems and inability to maintain employment.  As the Veteran contends that his service-connected PTSD has increased in severity, a remand for an additional VA examination is warranted in order to obtain findings that are more recent and to consider all asserted psychiatric symptomatology. 

Additionally, the Veteran stated that he has received treatment outside of VA facilities for his service-connected PTSD from Dr. Eileen Krimsky.  See VA treatment records dated in October 2014.  Thus on remand, all identified private records, to include records from Dr. Krimsky, should be obtained. 

Coronary artery disease

It appears that the Veteran was last afforded a VA examination regarding his coronary artery disease (CAD) in June 2011.  However, the diagnostic testing relied on for that examination report was done in April 2008.  Subsequently, the Veteran suffered an aortic aneurysm in 2011.  In addition, recent VA treatment records reflect that since the June 2011 VA examination report, the Veteran continues to be managed by an outside cardiologist where a cardiac workup and nuclear stress test were performed.  See VA treatment records dated in May 2012, July 2013, and March 2014.  Given that the last VA examination was many years ago and that the Veteran underwent such a significant cardiovascular event since the last diagnostic testing of record, a new VA examination to assess the current severity of his CAD is necessary prior to final adjudication of his claim.  Further, as the record indicates that additional private treatment records may be available, any outside private treatment records, specifically any cardiac testing and records from his outside cardiologist, Dr. Rama, should be sought and obtained.

Diabetes mellitus

Diabetes mellitus is rated under Diagnostic Code (DC) 7913 of the Rating Schedule. See 38 C.F.R. § 4.119 (2014).  Compensable complications of diabetes are to be evaluated separately, unless they are part of the criteria supporting a 100 percent evaluation.  Noncompensable complications are to be considered as part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, DC 7913, Note (1) (2014).  The Veteran underwent a VA examination for his diabetes mellitus in June 2011.  At that time, the Veteran also underwent a separate eye examination wherein the examiner noted that he could not resolve without resorting to mere speculation whether the Veteran's cataract is caused by or related to his diabetes mellitus.  However, the examiner did not opine whether the Veteran's cataract was at least as likely as not aggravated by his diabetes.  Additionally, evidence associated with the file since that time indicates that his diabetes may have worsened.  Specifically, an October 2014 VA treatment report reflects fluctuating levels of the Veteran's HB A1c and that the Veteran complained of burning pain in his feet.  The assessment at that time included  DM foot neuropathy and the plan was to try gabapentin.  He was also noted to have proteinuria at that time.  In view of the evidence of possible complications and worsening of his diabetes, a more contemporaneous medical examination is needed to evaluate the Veteran's service-connected diabetes.  

Hypertension

In a June 2011 statement, the Veteran stated that his hypertension is secondary to his service-connected PTSD in addition to his diabetes mellitus.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran was afforded a VA examination in June 2011 to assist in determining whether currently diagnosed hypertension was secondary to the service-connected diabetes.  The VA examiner opined that the Veteran's hypertension is not caused by or a result of the Veteran's diabetes mellitus because it existed several years prior to the onset of diabetes mellitus and that there was no objective data to support aggravation.  The Board finds that a VA supplemental opinion is necessary in order to specifically address whether the currently diagnosed hypertension is caused or aggravated by the service-connected PSTD as claimed in the Veteran's October 2011 statement. 


	(CONTINUED ON NEXT PAGE)


Gastrointestinal disorder

The April 2012 VA examiner opined that the Veteran's claimed gastrointestinal disorder, to include diverticulosis, gastritis, and gastroenteritis is not causally related to his PTSD.  It was further stated that the diagnosis of gastritis is made by biopsy of the gastric mucosa and the Veteran has not undergone diagnostic procedure, thus it was speculative whether the Veteran had gastritis at that time.  It was also stated that gastroenteritis is a temporary condition usually caused by virus or food poisoning not PTSD.  However, the examiner did not address whether either condition was aggravated by the Veteran's PTSD.  Additionally, the examiner stated that the Veteran denied gastroesophageal reflux disease (GERD) and acid reflux.  However, in the October 2010 claim, the Veteran specifically included GERD and acid reflux.  VA treatment records note that the Veteran continues to take omeprazole for a gastrointestinal disorder.  Thus, an addendum opinion is needed to clarify the Veteran's current gastrointestinal disorders and address whether these diagnoses noted during the appeal period are related to service or caused or aggravated by the service-connected PSTD.  Additionally, the October 2014 VA treatment record reflects that the Vetera is seen by an outside MD, Borland Groover.  Thus, additional private treatment records should be sought and an addendum opinion should be obtained in order to address the nature and etiology of the Veteran's claimed gastrointestinal disorder(s).

Joint pain, to include fibromyalgia and osteoarthritis

Regarding the claimed fibromyalgia, the April 2012 VA examiner stated that there is no documentation of fibromyalgia, but noted that the Veteran does have osteoarthritis.  VA treatment reports dated through 2014 reflect that the Veteran has osteoarthritis and include assessments of arthralgias in many joints.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board will consider these diagnoses as part of the claims on appeal.  The 2014 VA examiner did not address any whether any arthralgia or osteoarthritis was related to service or the service-connected PTSD as claimed by the Veteran.  Furthermore, the 2014 VA examiner opined that the Veteran's fibromyalgia was not caused by his PTSD, but did not provide any opinion regarding aggravation.  Thus, an addendum opinion is needed to address whether these diagnoses noted during the appeal period are related to service or caused or aggravated by the service-connected PSTD.  

Alcoholism

Also on appeal is the issue of entitlement to alcoholism secondary to his service-connected PTSD.  Pursuant to 38 U.S.C.A. §§ 105, 1110, and 1131 (West 2014), "no compensation shall be paid if the disability is the result of the person's own willful misconduct or abuse of alcohol or drugs."  Willful misconduct is defined as "an act involving conscious wrongdoing or known prohibited action."  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  See 38 C.F.R. § 3.1(n) (2014). 

Alcohol use is considered willful misconduct where one deliberately drinks a beverage to enjoy its intoxicating effects, and intoxication results proximately and immediately in disability or death.  See 38 C.F.R. § 3.301(c)(2) (2014).  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), overruling Barela v. West, 11 Vet. App. 280 (1998), the Federal Circuit Court held that veterans can only recover for an alcohol or drug abuse disability secondary to a service-connected disability if they can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disability. Compensation would only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability.  The law of the case primarily concerns situations where the veteran has a service-connected psychiatric disorder and is attempting to receive additional compensation, etcetera, for his alcohol and/or drug abuse on the premise that it was proximately due to or the result of his service-connected psychiatric disability.  Here the Veteran has been granted service connection for a PTSD.  The Veteran has contended that his alcoholism is secondary to his PTSD.  The record does not contain a clear opinion regarding whether this Veteran's alcoholism is caused or aggravated by his PTSD.  Thus, the Board finds that an addendum VA opinion is warranted. 

Bilateral hearing loss

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

According to the June 2011 VA audiology examination report, the examiner opined that the Veteran's hearing was normal at separation with no threshold shift, so the current hearing loss was determined to be more likely a post service occurrence.  The Board notes that the etiological opinion offered by the June 2011 VA examiner is inadequate for determining the etiology of the Veteran's hearing loss.  That opinion, while concluding that the Veteran's hearing loss was less likely than not related to service, primarily based that conclusion on the Veteran's "normal" hearing at separation from service.  The Court has held that the etiology of a Veteran's hearing loss cannot be based solely on a Veteran's "normal" hearing loss at entrance to and separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

As such, the Veteran should be afforded a new VA examination to discuss whether the Veteran's conceded in-service acoustic trauma, by virtue of his service, could have resulted in any delayed-onset hearing loss that was not evidenced or manifested until after service.  The examiner should provide a full rationale for all opinions provided.

Treatment records

Finally, the most recent VA treatment records associated with the claims file are dated in January 2015.  On remand, updated VA records dated from January 2015 to the present, from facilities associated with the North Florida/South Georgia Veterans Health System, to include the Jacksonville VA Outpatient Clinic (OPC) must be obtained and associated with the claims file or electronic record.  VA treatment records reflect that the Vetera is followed by outside physicians for many of his disabilities.  After obtaining any necessary authorization, all records from the identified outside providers must be obtained and associated with the claims file.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to determine whether there are any additional relevant private treatment records and obtain any necessary authorizations for such records, to include Dr. Krimsky, Dr. Rama, and any outside cardiac testing.  If the Veteran responds, all reasonable attempts should be made to obtain such records.  If any records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  All attempts to secure this evidence must be documented in the record by the AOJ.  

2.  Obtain and associate with the record all of the Veteran's pertinent VA treatment records, to include all records from the North Florida/South Georgia Veterans Health System, to include the Jacksonville VA OPC dated from January 2015 to the present. 

3.  After all outstanding records have been associated with the claims file, schedule the Veteran an examination to determine the current severity of his service-connected PTSD.  The entire claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. The examiner must perform any test or studies deemed necessary for accurate assessment.  The examiner must comment upon the presence or absence, and the frequency, severity, and duration of the symptoms associated with the Veteran's PTSD.  

The examiner is must also address the question of whether the Veteran has an alcohol abuse disability secondary to service connected PTSD.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has an alcohol abuse disability that is (i) caused by or (ii) aggravated (permanently worsened beyond the natural progress) by the Veteran's service connected PTSD.  If such aggravation is found, the examiner should address the following medical issues to the extent possible: (a) the baseline manifestations of the Veteran's alcohol abuse disability found prior to aggravation; and (b) the increased manifestations proximately due to PTSD.  The examiner must provide a supporting rationale for the opinion provided.  If the examiner is unable to provide an opinion without a resort to speculation, then explain why this is so.

4.  Thereafter, schedule the Veteran for an examination to determine the nature and current severity of his diabetes mellitus.  The entire claims folder must be made available to the examiner, who should indicate in the examination report that the folder was reviewed in conjunction with the examination.

All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should evaluate and discuss the severity of all complications of diabetes mellitus that the Veteran experiences. 

The examiner should also report whether the diabetes mellitus is manageable by restrict diet only; whether insulin or an oral hypoglycemic agent is required; whether regulation of activities (avoidance of strenuous occupational and recreational activities) is necessary; whether the Veteran has episodes of ketoacidosis or hypoglycemic reactions, and if so, the frequency with which hospitalizations and/or visits to a diabetic care provider is necessary; and whether the Veteran has either progressive loss of weight and strength or other complications. 

The examiner should also describe what, if any, complications attributable to the Veteran's service-connected diabetes mellitus exist and should specifically describe the nature and severity of each such complication.  If the Veteran does not suffer any such complication(s) as a result of his diabetes mellitus, the examiner should so state. 

5.  Schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected coronary artery disease.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Following the examination, the examiner should describe all symptoms caused by the service-connected coronary artery disease, as well as the severity of each symptom.  The examiner should assess the Veteran's workload of METs and left ventricular ejection fraction.

6.  Refer the case to the VA examiner who conducted the June 2011 VA Audiology examination (or a suitable substitute) for a supplemental medical opinion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the bilateral hearing loss was caused or aggravated by the Veteran's military service. 

The examiner should note the Veteran's assertions of in-service acoustic trauma as conceded as well as take into account his lay statements regarding onset and symptoms.

The absence of evidence of treatment for a specific disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

7.  Refer the case to the VA examiner who conducted the June 2011 VA hypertension examination (or a suitable substitute) for a supplemental medical opinion to address the issue of secondary service connection for hypertension.  The Veteran should not be scheduled for another VA medical examination unless needed to provide the requested medical opinion. 

All relevant documents must be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the addendum report. 

Based on review of the appropriate records, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's hypertension is (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected PTSD or diabetes mellitus. 

If aggravation is found, the examiner should attempt to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

8.  Refer the case to the VA examiner who conducted the April 2012 VA gastrointestinal examination (or a suitable substitute) for a supplemental medical opinion to address the issue of secondary service connection for a gastrointestinal disability.  The Veteran should not be scheduled for another VA medical examination unless needed to provide the requested medical opinion. 

Based on review of the appropriate records, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current gastrointestinal disorder is (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected PTSD.  

If aggravation is found, the examiner should attempt to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

9.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed joint disorder, to include fibromyalgia and osteoarthritis.  The examiner is asked to answer the following:

(a)  Does the Veteran currently have any arthritis disabilities ? 

If the answer is yes, is it at least as likely as not that any currently diagnosed arthritis had its onset in service, is related to any in-service disease, event, or injury, or was manifest to a compensable degree within one year after discharge from active service?

If arthritis is determined to not have been present during the appeal period, please reconcile such findings with the evidence of record noting this diagnosis.

(b)  Is it at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current joint disability to include fibromyalgia and/or osteoarthritis is (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected PTSD.  If aggravation is found, the examiner should attempt to identify the baseline level of severity of the aggravated disability before the onset of aggravation.


In providing the requested opinions, the examiner should cite to specific evidence supporting the conclusions reached. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for such must be provided.

The absence of evidence of treatment for a specific disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examination report must include a complete rationale for all opinions expressed.  

10.  Then readjudicate the claims remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


